Title: To John Adams from William Falkener, 2 October 1798
From: Falkener, William
To: Adams, John



Sir!
Warrenton Octor: 2nd. 1798

Having been requested to forward the Address of the Volunteer Horse Association of the County of Warren (State of No Carolina) and suspecting before it could reach Philadelphia you might probably depart that City, I enclosed it under Cover to Col. Jos. Habersham, Post-Master General, who did me the Favour to acknowledge the Receipt thereof, and also assur’d me it should be immediately forwarded to Quincey.
The Gentlemen who compose that Corps are daily enquiring if any Answer has been vouchsafed thereto, my Reply of Course has been, none is come to Hand.—Will you do me the Honour of noticing this, and say if the Address has been received?—
With due Deference, / and Consideration, / I am, / Sir, / Your obedt. Servant,
Wm. Falkener.